Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00361-CR

                                      Jimmy VERA,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR5369
                      Honorable Raymond Angelini, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 15, 2016.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice